Addendum A Consulting Fees and Performance Bonuses For Consulting Services rendered to the Company by Consultant pursuant to this Agreement, the Company shall pay or cause to be paid, subject to the termination provisions of this Agreement, Consulting Fees and/or Performances Bonuses to Consultant while Consultant provides Consulting Services as set forth in this Addendum A. 1. Consulting Fee.An annual base consulting fee ("Annual Base Consulting Fee") equal to One Hundred Twenty Thousand Dollars ($120,000) shall be paid to Consultant by the Company for his Consulting Services in monthly increments equal to $10,000 per month. The monthly installment payments shall be paid by the 1st day of each month following the month in which said Consulting Fee was earned. 2. Performance Bonus for New Accounts.For the period from the Effective Date through December 31, 2009 and for each subsequent twelve (12) month Renewal Period, Consultant shall be eligible to earn a first year Performance Bonus for New Accounts equal to two and one-half (2.5%) percent ofthe Gross Revenue (as defined below) fromNew Accounts (as defined below). Pricing on all New Accounts must be approved by the Company’s Pricing Committee prior to acceptance of any New Account by the Company. Consultant shall be paid the full amount of the Performance Bonus for New Accounts quarterly, within 30 days after the end of the Company’s applicable fiscal quarter. For purposes of this Agreement, “New Accounts” shall be defined as (i) any new customer account which results in recurring monthly revenue (as defined below) for the Company which account is not in the Company’s pipeline as of the Effective Date; (ii) any customer account which results in recurring monthly revenue and which had not provided any recurring monthly revenue for the Company for the twelve (12) calendar months prior to the submission of new orders and (iii), in the case of both (i) and (ii), Consultant has been solely responsible for securing the new customer accounts or the new orders, as applicable.Should other sales and marketing personnel or representatives of the Company be involved with or provide material assistance to Consultant in securing the New Accounts, then Consultant shall work out a sharing arrangement for a portion of Consultant’s Performance Bonus for New Accounts with such personnel and/or representatives.“Gross Revenue” shall mean gross revenues from sales to New Customers net of returns, discounts, refunds, rebates, or any other similar charges incurred by the Company in connection with the sale or distribution of the goods, products and services of the Company.“Recurring monthly revenue” shall mean revenue received from at least three (3) orders placed with the Company during the Contract Term or any Renewal Term. 3. Performance Bonus for Qualified Accounts. Consultant shall be paid a Performance Bonus for Qualified Accounts equal to one (1%) percent of the Gross Revenue from all Qualified Accounts (as defined below) and as listed under the Qualified Accounts section of this Addendum. The Performance Bonus on Qualified Accounts shall be paid to Consultant on Qualified Accounts for a period of five (5) years from the Effective Date in respect of Qualified Accounts described in Section 5 of this Addendum A or for a period of five (5) years after an account becomes a Qualified Accounts of the Company. Pricing on all Qualified Accounts must be approved by the Company’s Pricing Committee prior to acceptance of said account by the Company. For purposes of this Agreement, “Qualified Accounts” shall be those recurring annual revenue accounts listed in Section 5 below that were either (i) generating recurring annual Gross Revenue for the Company or were contracted or specified to use the Company’s coatings as of the Effective Date, or (ii) became Qualified Accounts after being a New Account with the Company upon the one (1) year anniversary of those accounts.Consultant shall be paid the full amount of the Performance Bonus on Qualified Accounts quarterly, within 30 days after the end of the Company’s applicable fiscal quarter. Initialed by nCoat Dated , Initialed by Consultant Dated Addendum A - Page 1 of 4 nCoat Confidential and Proprietary Information - Rel. 6-19-07 4. Quarterly Performance Bonuses Calculation and Payment Example.Following is an example of how the Performance Bonus for Qualified Accounts and New Accounts would be calculated each quarter (by using numbers for the appropriate quarters) to determine the Performance Bonuses owed to Consultant by the Company: a. Collected and deposited Gross Revenue from New Accounts $ 1,000,000 b. Multiply the amount in line (a) above by 2.5% X.025 c. Performance Bonus to be paid 30 days following quarter $ 25,000.00 d.Collected and deposited Gross Revenue from Qualified Accounts $ 1,250,000 e. Multiply the amount in line (d) by 1% X.01 f. Performance Bonus to be paid 30 days following quarter $ 12,500.00 g. Total Performance Bonuses earned for the quarter $ 37,500.00 5. Qualified Accounts. Following is Consultant’s list of Qualified Accounts, as accepted by the Company, as of the Effective Date. See Attached List Initialed by nCoat Dated , Initialed by Consultant Dated Addendum A - Page 2 of 4 nCoat Confidential and Proprietary Information - Rel. 6-19-07 LIST OF QUALIFIED ACCOUNTS Belanger’s Headers Clover Leaf Auto Bender’s Custom Exhaust Cobras N Vettes 5R Restorations Bernie Edging Competition Heads 928 Motorsports Beverly Hills Ducati Confederate Motorsports A Plus Powder Coaters Bill Dempsey Corvette Masters AC Car Craft Bill Richert County Corvette Acky Surcz/AM Performance Bimmer World Cox Motorsports Action Brass Co. Blast From The Past CTS Enterprises Action Powder Coating Blouch Turbo Inc. Custom Engineering Adrian Thor BME Industrial Powder Company Custom Speed Sound AG Automotive BMW of Manhattan Dale Fultz AHM Performance BNT Performance Dale Klein Air-Tech Bob Lucia Danny Addington AJRS Bob/Midway Service Danville Engine Al Pruiett & Sons Bob’s Automotive Racing DAS Alex’s Exhaust Boosted Brad’s Dave Arundel Allen Lowery Boss Hoss Dave Haas Hot Rods Amarillo Specialty Car Bowmansville Maintenance David Wooding American Chopper FX Brad Callander Delorean Motor Company American Cylinder Brad Jeter Racing Delorean Motor Company American Racing Brady’s High Performance Dennis Newell American Sport Bike Brauning Motorsports Devek Performance AMP Custom Motorcycles Brian Garrett Dezod Motorsports Andrew Rousos Brian Greco Diamond Marine Andrew’s Powder CTG. Brian Lumberg Dick Miller Racing Andy Raiss Brian Reinhart Wilder Don’s Hot Rod Antrim Diesel British Motor Company Don’s Hot Rod Apex Motorsports Broadfoot Racing Donald Houchin Archer Racing BRP Doug Butler Arizona Z Car Bruce Kerrigan Doug Jenkin’s Custom Arkansas Performance Bruce Rossmeyer HD Doug Wilkes Arnie Beswick Brunton Automotive Drago’s Corvette ATA CA Harley Davidson DTS Auto Sport Calvin’s Automotive Dynatech Automotive Spec. Camaro Concepts E & R Grinding B & B Performance Canepa Design East Coast Chevy B & M Performance Cantwell Cullen Eastcoast Performance Ballistic Cycles Carter’s Powder Coating ECP Powdercoating Banzai Motorsports CH Motorcars LLC ECR Barloworld Chris Gaston Eddie South Baton Rouge Powdercoating Chris Kato Elan Motorsports Bavarian Motorsport Chuck Miller Restoration Electro Forming System Beach Hawg CJC Auto Parts Elliot Thompson Becker’s Powder House Clean Air Elsinger Machine Service Belanger Custom Clients Racing Elyria HD Emmons Motorsports Haledon Auto Parts Jersey Muscle Cars ESP Products Hannum’s Harley Davidsohn Jim Dunn Racing European Service Center Harbor Restoration Jim Ewing Evans Automotive Harley Davidson Cool Springs Jim Gulrich Every Last Detail Harley Davidson of Reno Jim Taylor Engine Exotic Cars USA Harv Hennington Jim’s Cycle & Performance Exotic Performance Hauck Power Sports JMS Chip & Performance F Body Central Haulin Speed Joe Coleman F Body Motorsports Hawaya Racing Joe Gerst F.E.N. Enterprises Hawkins Auto Stores Joe King Fast Forward Motorsports Heffner Performance Joe Rankin Fast Lane Race Cars Henry Crader Joe Slaughter Felker Racing Henry Thomas John Beekely Fig Speed High Country Harley John Deere Finish Line Performance High Speed Composites John Spurlock First Class Rides High-Tech Performance Johnny’s Custom Shop Flames Unlimited Hill Side Street Rods Johnny’s Rod Shop Flatlander’s Hollywood’s Specialty JW Customs Force Motor Products Horsepower Freaks K & M Ford Six Performance Horsepower Unlimited K & S Auto Stores Forged Performance Hot Rod Construction K.L.J. Automotive Forrester’s Chrome Hot Rod Garage Parts Ken Johnson Fortress Performance HP Performance Kenneth McKenna Fourintune HP Products Kevin Kay Restorations Fred Snipes Hughes Air Aviation Keyes Fiber Corp Full Tilt Auto Hugo Bartell Kook Gary Huston Humble Equipment Kurt Logan Gary Mulher Huntsville Engine Lamar Walden Auto GDLS Hurricane Motorsports Lane Custom Products Gearhead Garage ICS Motorsports Larry Thomas Gellner Engineering Icy Phoenix Racing Larry’s Hot Rod General Atomic Insane Custom Cycles Laust Pedersen Gessford Machine Intense Motorsports Racing Lee on Track Performance Gessler Head Porting Iron Man 4WD Leon’s Exhaust G-Force ISIS Imports Leroy Enterprises Gilmore Performance Island Racing Levy Racing Glenn’s Alignment J & S Performance Lew’s Vinton Auto Gollers Hot Rods JAE Lotus Parts LG Motorsports Gordie’s Speed Jaguars Unlimited Lizzard Racing Great Lakes Diesel James Roberts Lloyd Rascoe Greg Hibbits Jarvis Marine Performance LM Performance Griffin Custom JBZ Race Cars Loop LLC Gruppe-s Engineering JD Kurzmann Lorenzo Carter GT Spec Auto Sport Jeff Walton Restoration Lucky Charm Chopper’s Gulf Coast Powder Coating Jerry Avery Lucky Cycle GVs Racing Jerry James Lucky’s Race Cars H & J Motorsports Jerry’s Speed Shop Lynn Speed & Custom M2 Race Systems Northwestern Service Ray Lehberger M3 Motorwerks Nostalgic Cars & Parts Ray Palmantera MAAS Tech Ohio Dept. Of Transportation RC Cycle Marietta RV OMC Services RCE Mario’s Metalcraft Paccar – and suppliers of Red Hot Rides Maryland Speed Freightliner – and suppliers of REF Unlimited Max Gross Pacesetter Renn-Art Medina Motorsports Paint By Gary Rennsport Meineke of Mt Kisco Patrick’s Antique Cars Reno’s Yamaha Melrose T-Top Paul Yaffee Originals Renu Powdercoating Menzel Motorsports Pemco Engineering Rev Extreme Midwest Cobras Performance Plus Rhelm Automotive Mike Blasey Performance Welding Richard Stephens Mike Goldman Customs Pete Mandell Rick Doerr Mike Wilson’s Restoration Petro Classic Cars Riker Products – Volvo Mike’s Custom PJ Body Rinehart’s Racing Mitchel Weldon PM Racing RJ Cars Moe’s Motorsports Powder Craft RM Classic Cars Morrison Clark Garage Powder Tech Robert DelSanto Motorcycle Parts & Service Powdercoat Junction Rocket Motorcycles Motorsport Image Powell Muffler Rockwell Cycles Mountain States Warehouse Power Engineering Rod 1 Shop MP Motorsports Power Flow Systems Roger Hillsdale M-Squared Power Play Ron Baker’s Race Cars Muncie Imports Precision Autoworks Ronnie Morgan Murphy’s Classic Precision Performance Rudy Rinderer Muscle Car Specialties Precision Powder Coating Rusty Total Performance Muscle Motors Predator Performance Ryken SPX Contech – Volvo Napier Enterprises Price Racing S & H Chrome Plating Nastasi Race Kars Pro Coat S & S Headers Nate Rubinkam Pro Dyno S & S Motorsports National Tube Form Proformance/Richard York S & S Racing Nevada Performance Promar Sam Smart Nevarez Racing Products PVM Racing Sand Bullet Never Lift Motorsports Qualified Fastener’s Savannah Powder Coating Niagara Custom Powder Quality Tire Company Schmidt Aviation Niagara Hydraulic Quick Time Motorsports Schwartz Premium Rides Nick Ianuzzi Quintin Brothers Auto Scot McKinley Nitemare Motorsports R.R. Auto Supply Scott Collins No Limit Performance Race Parts 2000 Scott Lewis Hemi Shop Nolan Miller Race Pipes Scott’s Headers North Shore Import Race2win Motorsports Sean Morley North Wing Randy Oxendine Shelton Ferrari Northrop Gruman Randy Walker Skip Sciple Skyes the Limit VAC Motorsports SLP Performance Parts Vanderbeck Race Cars Smokey Hill Restoration Victory Mesa SMS Products W.S. Darley Specialty Cars Wade Banks Spectrum Powder Coating Walt Hruszczak Speed Engineering Watson Engineering Speed Unlimited West Side Cycles Speed Unlimited Willi Alexander Speedsouth Willison Werkstatt Speedstar Wilson Headers Sport Flight Int’l Withers Motorsports Sport Shack Wong’s Performance Stan Schafeitel WS6 Stores Steve Meyer Xtreme Restoration Steve Mullinax Z & Z Restoration Street Rod Concepts Zach Roberts Super Coupe Performance Zemco Superior Tube Zitelles Auto Repair T Byrne Motorsports ZZAAPP Vintage Auto T.A. Performance Tamarack Tampa Bay Aerosport Terry Graham Terry Van Deman Tesar Engineering The Bike Works Thunder Motors Thunder Racing Thunder Valley Auto Tim Murphy The Fab Shop T-Mac Machine Tom Fraschetta Tom Shambaugh Toms’s Auto Sport Tony Leaman Tony’s Corvette Total Performance Touch of Class Townsend Racing Works Toyotal Industrial Tractor & Equipment Triangle Speed Shop Tube Specialties Turbo Auto Diesel Tyler’s Professional Auto United Exhaust University Motors US ATV
